Case 1:19-cv-00623-JMS-KJM Document 15 Filed 11/15/19 Page 1 of 2   PageID #: 136




  MacDONALD RUDY O'NEILL & YAMAUCHI, LLP

  RALPH J. O'NEILL                4705-0
  ralphoneill@macdonaldrudy.com
  MATTHEW A. HEMME                9757-0
  matthemme@macdonaldrudy.com
  OLAN L. FISHER                 10888-0
  olanfisher@macdonaldrudy.com
  1001 Bishop Street, Suite 2350
  Honolulu, Hawai‘i 96813
  Telephone: (808) 523-3080
  Facsimile: (808) 523-0759
  DAVANT LAW, P.A.
  Charles S. Davant (Pro Hac Vice Admission Pending)
  csd@davantlaw.com
  Aaron M. Dmiszewicki (Pro Hac Vice Admission Pending)
  amd@davantlaw.com
  401 E. Las Olas Blvd., Suite 1400
  Fort Lauderdale, FL 33301
  Phone: (954) 414-0400
  Facsimile: (954) 332-3301
  Attorneys for Plaintiffs
  GREAT LAKES INSURANCE SE and
  CERTAIN UNDERWRITERS AT LLOYDS OF LONDON
  SUBSCRIBING TO POLICY NO. B085618H1634
                      UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAI‘I

   GREAT LAKES INSURANCE SE and            Civil No. CV 19-00623 JMS-KJM
   CERTAIN UNDERWRITERS AT                 (Marine)
   LLOYDS OF LONDON
   SUBSCRIBING TO POLICY NO.               PLAINTIFF GREAT LAKES
   B085618H1634,                           INSURANCE SE’S CORPORATE
                     Plaintiffs,           DISCLOSURE STATEMENT

        vs.
Case 1:19-cv-00623-JMS-KJM Document 15 Filed 11/15/19 Page 2 of 2         PageID #: 137




   AKUA LLC d/b/a MAUI REEF
   ADVENTURES; VERNON C.
   SMITH; and VERNON EUGENE
   SMITH, as Executor of the ESTATE
   OF LINDA L. SMITH, deceased,
                      Defendants.


                 PLAINTIFF GREAT LAKES INSURANCE SE’S
                  CORPORATE DISCLOSURE STATEMENT

        COMES NOW the Plaintiff, GREAT LAKES INSURANCE SE, by and

  through its undersigned attorneys, and pursuant to the Federal Rules of Civil

  Procedure and the Local Rules of the District of Hawai‘i, files this Corporate

  Disclosure Statement as follows:

        GREAT LAKES INSRUANCE SE is a wholly owned subsidiary of the

  Munchener Ruckversicherungs-Gesellschaft, a company incorporated in Germany.

        DATED: Honolulu, Hawai‘i, November 15, 2019.



                                               /s/ Ralph J. O’Neill
                                               RALPH J. O’NEILL
                                               MATTHEW A. HEMME
                                               OLAN L. FISHER
                                               Attorneys for Plaintiffs
                                               GREAT LAKES INSURANCE SE
                                               and CERTAIN UNDERWRITERS
                                               AT LLOYDS OF LONDON
                                               SUBSCRIBING TO POLICY NO.
                                               B085618H1634




                                           2
